NO. 12-17-00285-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MARK SUGGS,                                              §       APPEAL FROM THE 392ND
APPELLANT

V.                                                       §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §       HENDERSON COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Pursuant to a plea bargain, Mark Suggs pleaded “guilty” to driving while intoxicated
(third offense). As part of the plea bargain, the prosecutor recommended that Appellant be
sentenced to imprisonment for fifteen years.
        We have received the trial court’s certification stating that this “is a plea bargain case,
and the defendant has no right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed
a notice of appeal. The clerk’s record, which includes the trial court’s certification and plea
papers, has been filed.1        See TEX. R. APP. P. 25.2(d).            The clerk’s record establishes the
punishment assessed by the trial court does not exceed the punishment recommended by the
prosecutor and agreed to by Appellant and does not indicate that the trial court gave Appellant
permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Nor does the clerk’s record include any
pretrial motions that were filed by Appellant and denied by the trial court. See id.
        Based on our review of the clerk’s record, the trial court’s certification appears to
accurately state that this is a plea bargain case and Appellant does not have the right to appeal. 2


        1
           In the plea agreement, there is a notation that this is an “open plea.” However, the judgment sets forth
that there was a plea agreement and notes the State’s recommendation of punishment and agreement to drop an
enhancement allegation.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005) (holding that court of appeals
should review clerk’s record to determine whether trial court’s certification is accurate). This
court must dismiss an appeal “if a certification that shows the defendant has the right of appeal
has not been made part of the record.” TEX. R. APP. P. 25.2(d). Accordingly, the appeal is
dismissed.
Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         2
           We also note that the plea papers signed by Appellant and his counsel include a waiver of Appellant’s
right to appeal.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 3, 2018


                                         NO. 12-17-00285-CR


                                         MARK SUGGS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 392nd District Court
                    of Henderson County, Texas (Tr.Ct.No. CR16-0624-392)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.